Exhibit 10.2
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT, dated as of the 9th day of September, 2008, between
JOS. A. BANK CLOTHIERS, INC. (“Client”) and ROBERT N. WILDRICK (“Consultant”),
WITNESSETH THAT:
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, Client and Consultant do hereby agree as follows:
ARTICLE I
RETENTION OF CONSULTANT
Section 1.1. Retention of Consultant. Client hereby retains Consultant, and
Consultant hereby agrees, to provide consulting services in accordance with the
terms and conditions of this Agreement (the “Consulting Services”). This
Agreement is a contract for personal services and, except as set forth in the
immediately following sentence, the Consulting Services may be provided only by
Consultant. Notwithstanding the foregoing, the Consulting Services may be
supplied through a business entity organized and controlled by Consultant,
provided that Consultant shall personally act on behalf of such business entity
in connection with all matters related to this Agreement. It is contemplated
that the Consulting Services requested from Consultant may include oral and
written opinions, consulting, recommendations and other communications rendered
in response to specific questions posed by Client. Consultant’s analysis and
response to these questions may be based upon a review of documentation provided
by Client to Consultant relevant to Client’s actual or proposed transactions and
business activity (“Client Documentation”). Consultant is entitled to assume,
without independent verification, the accuracy of all Client Documentation and
other representations, assumptions, information and data provided by Client and
its representatives.
ARTICLE II
CONSULTING PERIOD
Section 2.1. Consulting Period. The term of this Agreement (the “Consulting
Period”) shall commence February 1, 2009 and shall, subject to earlier
termination as provided herein, continue through January 31, 2012.
ARTICLE III
DESCRIPTION OF CONSULTING SERVICES
Section 3.1. Description of Consulting Services. During the Consulting Period,
the Consultant shall, when and as requested by the Board of Directors (acting by
and through the Lead Independent Director or pursuant to duly adopted
resolutions or Unanimous Written Consents) or the Chief Executive Officer of the
Company and subject to his reasonable availability, provide services and advice
to the Company as a consultant and shall participate in external activities and
events for the benefit of the Company not to take up more than 40 hours per
month of the Consultant’s business time and attention. The Consulting Services
shall consist primarily of monitoring the implementation of the Company’s
long-range strategic plan and suggesting, as needed, any proposed modifications
thereto; identifying and evaluating major strategic initiatives such as mergers,
acquisitions, divestitures, joint ventures or licensing agreements; and
performing such other duties as may be assigned from time to time.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IV
FEES AND EXPENSES
Section 4.1. Fees and Expenses. For services rendered hereunder, Client shall
pay to Consultant a fee equivalent to $825,000 per year, payable at the rate of
$68,750 per month on the first day of each calendar month during the Consulting
Period (the “Consulting Fee”). The Consulting Fee shall be prorated for any
partial month during the Consulting Period. Client shall also reimburse
Consultant for all reasonable out-of-pocket expenses incurred by Consultant in
the performance of his duties hereunder. Consultant shall submit signed,
itemized accounts of such expenses in accordance with Client’s procedures and
policies as adopted and in effect from time to time.
ARTICLE V
DEFAULTS AND REMEDIES
Section 5.1. Client Default.
(a) Each of the following shall constitute a “Client Default” hereunder:
(i) Failure by Client to pay any amount owing hereunder within ten (10) days
after notice from Consultant that the same is due and payable.
(ii) Failure by Client in the performance or observance of any term or condition
of this Agreement [other than a failure described in Section 5.1(a)(i)], which
failure is not cured within thirty (30) days after the giving of notice thereof
by Consultant, unless such failure is of such nature that it cannot be cured
within such thirty (30) day period, in which case no Client Default shall occur
so long as Client shall commence the curing of the failure within such thirty
(30) day period and shall thereafter diligently prosecute the curing of same.
(b) Upon the occurrence of any Client Default, Consultant shall have the right
to exercise either or both of the following remedies:
(i) Terminate this Agreement, in which event Client shall pay to Consultant the
Consulting Fee for the balance of the term which would have constituted the
Consulting Period absent such termination. Such balance shall be payable in
installments as and when it otherwise would have been payable hereunder; or
(ii) Exercise any other remedy permitted by law or in equity.
Client shall also pay to Consultant, promptly upon demand, all costs and
expenses incurred by Consultant in pursuing any remedy for a Client Default,
including, but not limited to, reasonable attorneys’ fees.

 

2



--------------------------------------------------------------------------------



 



Section 5.2. Consultant Default.
(a) Each of the following shall constitute a “Consultant Default” hereunder:
(i) Failure by Consultant to devote up to 40 hours per month of Consultant’s
business time and attention to the performance of Consulting Services hereunder
at the request of the Board of Directors or Chief Executive Officer of the
Company.
(ii) Failure by Consultant in the performance or observance of any term or
condition of this Agreement [other than a failure described in
Section 5.2(a)(i)], which failure is not cured within thirty (30) days after the
giving of notice thereof by Client, unless such failure is of such nature that
it cannot be cured within such thirty (30) day period, in which case no
Consultant Default shall occur so long as Consultant shall commence the curing
of the failure within such thirty (30) day period and shall thereafter
diligently prosecute the curing of same.
(b) Except as set forth in Section 6.3 (b), upon the occurrence of any
Consultant Default, Client shall have the right to exercise either or both of
the following remedies:
(i) Terminate this Agreement, in which event Client shall pay to Consultant any
unpaid, prorated Consultant Fee due through the date of termination and
thereafter neither party shall have any further liability hereunder; or
(ii) Exercise any other remedy permitted by law or in equity.
Consultant shall also pay to Client, promptly upon demand, all costs and
expenses incurred by Client in pursuing any remedy for a Consultant Default,
including, but not limited to, reasonable attorneys’ fees.
ARTICLE VI
OTHER TERMINATIONS
Section 6.1. Termination without Cause.
(a) Client or Consultant may, by delivery of not less than 30 days’ notice to
the other at any time during the Consulting Period, terminate this Agreement
without cause.
(b) In the event Client shall terminate this Agreement without cause, Client
shall pay to Consultant the Consulting Fee for the balance of the term which
would have constituted the Consulting Period absent such termination. Such
balance shall be payable in installments as and when it otherwise would have
been payable hereunder.

 

3



--------------------------------------------------------------------------------



 



(c) In the event Consultant shall terminate this Agreement without cause, Client
shall pay to Consultant any unpaid, prorated Consultant Fee due through the date
of termination and thereafter neither party shall have any liability for future
performance hereunder.
Section 6.2 Termination by Client for Cause.
(a) Client may, at any time during the Consulting Period by notice to Consultant
in accordance with and only after full compliance with the procedure set forth
herein terminate this Agreement “for cause” effective immediately. For the
purposes hereof, “for cause” means:
(i) the conviction of Consultant in a court of competent jurisdiction of a crime
constituting a felony in such jurisdiction involving money or other property of
Client or any of its affiliates or any other felony or offense involving moral
turpitude; or
(ii) the willful commission of an act of fraud or misrepresentation (including
the omission of material facts), provided that such acts relate to the business
of the Company and would materially and negatively impact upon the Company.
(b) In the event Client shall terminate this Agreement for cause pursuant to
Section 6.2 (a), Client shall pay to Consultant any unpaid, prorated Consultant
Fee payable through the date of termination and thereafter neither party shall
have any further liability hereunder.
Section 6.3 Termination in the event of a Change of Control.
(a) In the event of a “change of control” (as hereinafter defined), Consultant
may terminate this Agreement effective immediately provided that not more than
90 days shall have elapsed subsequent to Consultant’s becoming aware of the
occurrence of the change of control.
For purposes of this Agreement, a “change of control” shall be deemed to have
occurred if, as a result of a single transaction or a series of transactions,
(A) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities under any employee benefit plan of
Client or a corporation owned, directly or indirectly, by the stockholders of
Client (including any nominee corporation that holds shares of Client on behalf
of the beneficial owners of such corporation), in substantially the same
proportions as their ownership of stock, of Client, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Client representing 51% or more of the combined
voting power of Client’s then outstanding securities; or (B) any “person” (as
such term is used in Sections13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under any employee benefit plan of
Client or a corporation owned, directly or indirectly, by the stockholders of
Client (including any nominee corporation that holds shares of Client on behalf
of the beneficial owners of such corporation), in substantially the same
proportions as their ownership of stock of Client, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Client representing 30% or more of the combined
voting power of Client’s then outstanding securities and there are at least a

 

4



--------------------------------------------------------------------------------



 



majority of directors serving on the Board of Directors who were not serving in
such capacity as of the date hereof or who were not elected with the consent of
the Consultant; or (C) the shareholders of Client approve a merger or
consolidation of Client with any other corporation, other than a merger or
consolidation which would result in the voting securities of Client outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 70% of the combined voting power of the voting securities of
Client or such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of Client approve a plan of complete
liquidation of Client or an agreement for the sale or disposition by Client of
all or substantially all of Client’s assets other than a liquidation or sale
which would result in the holders of the voting securities of Client immediately
prior thereto continuing to hold at least 70% of the combined voting power of
the successor entity immediately following such liquidation or sale.
(b) In the event (i) Consultant terminates this Agreement as a result of a
change in control, or (ii) within ninety days following a change in control
Client terminates this Agreement as a result of a Consultant Default pursuant to
Section 5.2, then Client shall immediately pay to Consultant the balance of the
Consulting Fee for the remainder of the term which would have constituted the
Consulting Period absent such termination.
Section 6.4. Death or Disability. This Agreement shall terminate on the date of
Consultant’s death or in the event Consultant suffers a disability which
prevents Consultant from performing his duties hereunder. In either of such
events, Client shall pay to Consultant (or his estate) any unpaid, prorated
Consultant Fee due through the date of termination and thereafter neither party
shall have any further liability hereunder.
ARTICLE VII
NON-COMPETE
Section 7.1. Non-compete. During the Consulting Period (or the term which would
have constituted the Consulting Period absent a termination of this Agreement
and during which Consultant is receiving payments based upon the Consultant
Fee), Consultant shall not, directly or indirectly (a) engage in any activities
that are in competition with Client in any geographic area within 50 miles of
the location of any Client store (owned or franchised) as of the date of
termination of this Agreement; (b) engage in any catalog or Internet business
that focuses on the sale of men’s clothing; (c) solicit any customer of Client;
or (d) solicit any person who is then employed by Client or was employed by
Client within one year of such solicitation to (i) terminate his or her
employment with Client, (ii) engage in any activity for compensation (whether as
an employee, consultant, independent contractor, partner, principal or
otherwise) with anyone other than Client, or (iii) in any manner interfere with
the business of Client. Consultant acknowledges and agrees that in the event of
any violation by Consultant by his obligations under this section, Client shall
be entitled to injunctive relief without any necessity to post bond (unless
otherwise required by the court). Consultant acknowledges and agrees that
Client’s catalog and Internet business is competitive with retail store
businesses offering similar product lines.

 

5



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
Section 8.1. Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be (a) sent by certified mail-return receipt
requested, postage prepaid, (b) personally delivered (via overnight delivery or
otherwise), or (c) transmitted by facsimile. Notices shall be deemed delivered
as follows: (a) three days after deposit with the United States Postal Service
by certified mail; (b) one business day after deposit with a
nationally-recognized overnight delivery service; (c) on the date of delivery
when sent by local, commercial delivery service; or (d) on the date of
transmission if sent by facsimile during the hours of 9:00 a.m. to 5:00 p.m.,
Eastern time, on a business day, or on the next following business day if sent
by facsimile other than during such time. Notwithstanding anything to the
contrary contained herein, notices shall be deemed to have been given when
received or refused by the party to which it was sent or delivered and any
writing actually received by the party to whom it is addressed (regardless of
the means of delivery) shall be sufficient notice hereunder. Notices shall be
addressed as follows, provided that either party may, at any time, in the manner
set forth for giving notices to the other, establish a different address to
which notices to it or him shall be sent:

     
If to Client:
  If to Consultant:
Jos. A. Bank Clothiers, Inc.
  Mr. Robert N. Wildrick
500 Hanover Pike
  220 Nightingale Trail
Hampstead, Maryland 21704
  Palm Beach, Florida 33480
Attn: General Counsel
  Fax: (561) 863-3246
Fax: (410) 239-5716
   

Section 8.2. Independent Contractor. Consultant shall provide the Consulting
Services strictly as an independent contractor and nothing contained herein
shall be deemed or construed as evidencing hereunder a partnership, joint
venture, agency, employer/employee, or other relationship between Client and
Consultant.
Section 8.3. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland, without
regard to the application of any conflicts of laws jurisprudence. Consultant
hereby consents to the jurisdiction of the state courts of the State of Maryland
and the United States District Court for District of Maryland over all claims
arising under this Agreement.
Section 8.4. Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Baltimore, Maryland in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitration award in
any court having jurisdiction.
Section 8.5. Headings. All descriptive headings in this Agreement are inserted
for convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

 

6



--------------------------------------------------------------------------------



 



Section 8.6. Counterparts. This Agreement may be executed by facsimile and/or in
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
Section 8.7. Severability. If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, then (a) the other provisions of this Agreement,
(b) the provision in question to the extent such provision is not invalid or
unenforceable, and (c) the application thereof to any other person or
circumstances, shall not be affected thereby and shall be enforced to the
fullest extent permitted by law.
Section 8.8 Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as herein contained. This Agreement shall become effective only
upon its execution and delivery by each party hereto.
Section 8.9. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors, heirs and assigns. Except as otherwise provided in Section 1.1, this
Agreement may not be assigned by Consultant.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

              CLIENT:         JOS. A. BANK CLOTHIERS, INC.       CONSULTANT:
 
           
By:
  /s/ Sidney H. Ritman       /s/ ROBERT N. WILDRICK
 
           
 
  Sidney H. Ritman, Chairman       ROBERT N. WILDRICK
 
  Compensation Committee        

 

7